Title: To George Washington from Brigadier General Duportail, 25 November 1777
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George

 

[25 November 1777]

To attack the Enemy in their Lines appears to me a difficult and dangerous Project, it has especially this very considerable Inconvenience, the exposing our Army in case it does not succeed to a total Defeat. This is easily demonstrated—One of the principal means proposed is to throw two thousand men in the rear of the Enemy—if we do not succeed these are so many men absolutely lost—as to the main body of the Army which is to attack in front, it must pass through the Intervals left between the Abattis and Redouts, which they say form very narrow Passages—if after penetrating we should be repulsed can Troops in disorder return easily by the Passages through which they were introduced—will it not be very easy for the English to cut off their Retreat—Our whole Army then may be destroy’d or made prisoners—Now does it become this Army which is the principal one, to run such Risques—does it become it to stake the Fate of America on a single Action? I think not—for my part I never would place this Army in a Situation where its Rear was not perfectly free—much less where it will be inclosed on all sides without means of Retreat—to justify such an Enterprise the Success must be almost certain—to judge of this we have only to take a view of the Dispositions which must be made for this attack—this View will render the Difficulties evident—first two thousand men are to be introduced by a River of which the Enemy are wholly Masters—if we embark them near the Enemy the noise may alarm them—if at a distance, the cold which they will undergo, will render the use of their Arms exceedingly difficult in the morning—besides can we flatter ourselves that the River Side is unguarded—let us reflect that a single man is sufficient to make this project miscarry and cause us the Loss of two thousand men.
As to the Attack in front—these are nearly the Dispositions which would be followed—We should march upon as many Columns as there are Roads leading to the Enemy—upon our arrival in their presance, each Commanding Officer of a Column, according to the Size of the works before him, and the number of men which he judges are contained in them, divides his Troops into two parts, one of which surrounds the works and attacks them vigorously while the other marches boldly through the Intervals and falls upon the Troops in the Rear—but every one sees how much harmony is required in all these dispositions—how much presance of mind in the Superior Officers—how much firmness in the Troops who have to execute all their manœuvres under the fire of an Enemy who are in a great measure cover’d.

If the Enemys Works are not inclosed, the Enterprise would be much less dangerous—if they are, the Enterprise is too hardy.
His Excellency I think desired us to say a word respecting the operations in Jersey. in general it seems to me that we can do nothing better than to endeavour to attack the Enemys Force there with superior numbers—but there is a very important Observation to be made, which is, that we should not weaken ourselves too much here, for we are to consider that the Enemy may recross their Troops in one night and attack us by day-break with their whole force.

The Chevalier du Portail


If However an attack be determined upon, the Enemys Works should be more particularly reconnoitred.

